         Case 2:09-cv-01877-BWA-JCW Document 85 Filed 12/03/19 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


ARABIA WHITFIELD, ET AL                                                   CIVIL ACTION


VERSUS                                                                    NO. 09-1877 c/w
                                                                          09-8074

CITY OF NEW ORLEANS, ET AL                                                SECTION: M (2)



                                             ORDER

           In light of plaintiff Arabia Whitfield’s pending motion for leave to file amended

complaint (R. Doc. 77), 1 set for submission before the magistrate judge on December 11, 2019,

           IT IS ORDERED that oral argument on defendants’ motion to dismiss pursuant to Rule

12(b)(6) and motion for judgment on the pleadings pursuant to Rule 12(c) (R. Doc. 67), currently

set for Thursday, December 5, 2019, is CANCELLED.

           Oral argument on defendants’ partial motion to dismiss pursuant to Rules 12(b)(1) and

(12)(b)(6) and motion for judgment on the pleadings pursuant to Rule 12(c) (R. Doc. 69) 2

remains in place and will be heard on Thursday, December 5, 2019, at 10:00 a.m.

           New Orleans, Louisiana, this 3rd day of December, 2019.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




1
    Applies to Case No. 09-1877.
2
    Applies to Case No. 09-8074.
